Exhibit 10.2

 

[image_001.jpg]

March 25 2014

TCA Global Credit Master Fund, LP

1404 Rodman Street

Hollywood, Florida 33020



     

Attention: Robert Press, Director

 

Re:Committed Equity Facility Agreement and Registration Rights Agreement dated
as of May 31, 2012 of Mobiquity Technologies, Inc., formerly Ace Marketing &
Promotions, Inc.

 

Gentlemen:

 

By each of our signatures below, we mutually agree to immediately terminate
without liability or further obligation to the other, the Committed Equity
Facility Agreement and Registration Rights Agreement dated as of May 31, 2012 of
Mobiquity Technologies, Inc., formerly Ace Marketing & Promotions, Inc. It is
further agreed that Mobiquity will remove from registration all unsold shares of
Common Stock which were registered for sale pursuant to an effective
registration of April 12, 2013. Also, TCA Global Credit Master Fund, LP will
undertake to return to Mobiquity for cancellation 42,000 shares of Common Stock
of Mobiquity which are at Caledonian and have not been paid for or sold by
Caledonian.

 

COMPANY:

 

MOBIQUITY TECHNOLOGIES, INC.

formerly ACE MARKETING & PROMOTIONS, INC.

 

By: /s/ Dean Julia

Name: Dean Julia

Title: Co-CEO

 

INVESTOR:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By: TCA Global Credit Fund GP, Ltd., its general partner

 

By: /s/ Robert Press

Name: Robert Press

Title: Director

 

 

 



 

600 Old Country Road, Suite 541, Garden City, NY 11530

